                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


GREGORY CARL MORSE                               §
                                                 §   Civil Action No. 4:18-CV-39
v.                                               §   (Judge Mazzant/Judge Nowak)
                                                 §
FEDERAL NATIONAL MORTGAGE                        §
ASSOCIATION A/K/A/ FANNIE MAE                    §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 12, 2019, the report of the Magistrate Judge (Dkt. #36) was entered containing

proposed findings of fact and recommendations that Defendant Federal National Mortgage

Association a/k/a Fannie Mae’s Motion to Dismiss for Lack of Subject Matter Jurisdiction and for

Failure to State a Claim (Dkt. #32) be granted and Plaintiff’s Complaint be dismissed for lack of

jurisdiction, and that Plaintiff’s “Emergency Motion Plaintiff’s Notice to Court of Willful

Violations of FRCP Rule 11 and Other Court Rules & Motion Requesting Court to Take Corrective

Actions Against Defendant” (Dkt. #30) be denied.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s reports as the findings and

conclusions of the Court.
           It is, therefore, ORDERED that Defendant Federal National Mortgage Association a/k/a

    Fannie Mae’s Motion to Dismiss for Lack of Subject Matter Jurisdiction and for Failure to State a

    Claim (Dkt. #32) is GRANTED and Plaintiff’s Complaint is DISMISSED WITHOUT

    PREJUDICE for lack of jurisdiction.

           It is further ORDERED that Plaintiff’s “Emergency Motion Plaintiff’s Notice to Court of

    Willful Violations of FRCP Rule 11 and Other Court Rules & Motion Requesting Court to Take

.   Corrective Actions Against Defendant” (Dkt. #30) is DENIED.

           All relief not previously granted is DENIED.

           The Clerk is directed to CLOSE this civil action.

           IT IS SO ORDERED.
           SIGNED this 13th day of March, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    2
